DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The applicant has amended their application as follows: 
Amended: Claims 3, 5 – 6, 10 – 11, 13 and 19
Cancelled: Claims 1, 2 & 4  
Added: None
Therefore Claims 3 and 5 – 19 are now pending.

Claim Rejections - 35 USC § 101
The applicant have amended Claim 19 to include the “non-transitory” language that was suggested by the Examiner, therefore the 101 rejection has been withdrawn.

Response to Arguments
Applicant’s arguments filed 02/09/2021, with respect to Claims 3 and 5 – 19 have been fully considered and are persuasive.  The applicant have amended the application to include allowable subject matter in each of the independent claims, therefore the application is now in condition for an allowance. Please see below.

Allowable Subject Matter
Claims 3 and 5 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior art neither anticipates nor renders obvious the limitations of the independent claims as follows: 
“wherein compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image comprises: by the graphics processing unit, obtaining a maximum value of the backlight diffusion data according to the backlight diffusion data of each pixel of the display image, and then compensating the initial display data of each pixel of the display image according to the backlight diffusion data of each pixel of the display image, the maximum value of the backlight diffusion data and the initial display data of the display image; wherein the compensated display data of each pixel are expressed as: 

    PNG
    media_image1.png
    79
    232
    media_image1.png
    Greyscale
 
where R, G and B respectively represent compensated display data of three sub-pixels, which comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, of the each pixel; A.r, A.g and A.b respectively represent initial display data of the three sub-pixels of the pixel before performing local dimming; bl_max represents the maximum value of the backlight diffusion data; Y represents the backlight diffusion data of the pixel, and Hm represents a greatest grayscale value.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLYN R EDWARDS whose telephone number is (571)270-7136.  The examiner can normally be reached on Monday - Friday: 5:30am - 2:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Boddie can be reached on 571-272-0666.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAROLYN R EDWARDS/Primary Patent Examiner, Art Unit 2625